Fred Yaz.d\
T.D-C.T. #oi8Ul^
Ellis W*t
1^7 f m i&o
rWWille^Tx TMH3                                                    M«g3o,"i*
His, L»VuU IcttiKaacr-R^^^t
rYKorneij &Coartselor at LauJ
\\oz Naeces
 AastM.Tx ^7o(



          of Vg;lU««S0A County         «,_,,_ ftof9+-CR/^^«D
        *TWj (W of Appeals Cause Ho. : 03-            / mHm
.t>ecir m
        Hs\ T   V « • »
            Icermcuxer-KawireE                                              ^^
                                                                             —-^
       As tjou. are auiare by tVie Copij of m Maq 04, 2oi5"^ Motto* to extend
T7*ie -For FiUg ttte Appellants Kepl^J Sn'et3 HvaT u^s wailed fe the "tturj  brief, (as I had
predated to m^ Tanuarif 0^2015", Utter mailed fo t|dU bif Certified Mait, tkj/
 ctrgaed "Hie so-called YoUNGBLOOD standard of the need to shou; some 'fea^
Esiik'by the Laui U&ccewetff).
        Kls\ Iceflhaaer-Rav/uVez ?through one of tjour responses to w^ iMu/cwertVia
 and steadfast" declarator to you. that I am iVmoc£)it of charge of ^lurde^and
tfcat 1was wrortcffully charged artd Conv/icted office same91V1 no uncertain terms, tfou
 niade tt clear to nfle houl lc#le credence UOU afforded rt\e9 and td tf1(/ appellate
 cause, fcy stating, "shooing aman iVi the back is riotselfdefense.H Wift all due
respect, I fed .'t necessarcj to state that otvioasltj djoa toere not present on loca
tion at the moment that I wjas -forced to -fite ml( a^apotf because had tfou tee*?
there, Vjott uJoaU cectauilij knou) that I did wot shoot tAe assailartt/nfrudW iVt
Ik back. Furthermore please be aaWj that aperson's todcf dees not remain
 still^artd changes posifron(V) as he/she rjefs shot, especiajli/ ku the ^ery po»Wi|
                                       Uf7
 ♦ fO caliber projectiles. This is par+calarty the case uuhen tte person shot
 Is in a-fast mov/ing/rotatina moto/i situated on top ofaHfoot kiistr.ct /tftorneys
 office to hav/e tdewt to e\/e^ appoint me a Court /IppoiViteJ appellate Attorney Had
\tnot Wn for the efforts of Mr. tfampWi, one of my trials paTtf defense lawyers,
ar\d the Honorable vfsifiVuy Ja^ge Burt Richard son, toho had beetf assigned
mi| vert/ niah profile case ta>mina fVcvvt ouisiAe of COilUamsort Countcj, th«.s
 appeal's process vOoulA hav/e Uen Uj extinguished ^ Vie Wi'lUnaM Counts
 judccVal authorities.
          But as reluctant as uon mad fee to tffficfVelif »»£* WsW*-
nl(f W«* t> begwty of ArJer.l as/c tfou for ffce sate of «jf to tfoa.j
sis, ages 13 a*4 \\ «e«)> please kelp tdfs [00/o DfsabU Veferaff
of fte Arixed FSrces of the Urn fed Stales, M ser*J 4«erf« «ditt
Wor to be mtf effect.Ve adv/ocafe, as If is flour prafessfonal  those and other exculpatory evidences, (BAD FAITH)
        Well, I kriou whu they went out of thtir tOacf to describe aManj   tcana


 3bfot/Wt as a"Rolled up C^arefe/ Wty /Wti* police detectives cUumed
 Mtheu 4iled to fingerprint aJ p«U print ^ homes front entry d^r, If a
 reasonable jurist does v\ot believe that AustVs police veteran hotniade deT-
ectiy/es animus touwd wie, av\ IRANIAN, Man^thiVij to do a>Vtfi if^en
allou) meio sawst denying the defendant the Legal Cafak'X&u to argue me
protections afforded to Texas honeomecs, and o^Bier^, bjj tfe "Texas legislature,
in the 2oo7expanded CASTLE DOCTRINE ladas an addiWa/ motVe, One
ma.t( Sai/ "Hiatal of this »s pare specaUtiotf on ma part, l^oes r\u.s\*A
TolCce Department «3ant a reasonable jurist "to i>e(as destroyed, mak^ ^
unavailable -for the defeaW to We it tested ?(£Af> F/tfTtj). 4 reasonabk
 misX can cWta;artd objecKveli/ find a pattern df CowGertecf effort by
fee detect'ves a*J Investigate to hfcfe exculpatory euidenceO)^rc^
me, the IRftNlflN JUManJ^
   Ms. Icenhauer-1Wez, I fcofe that $>* are ""*% ^ f'*ce cf°*r
erroneous personal -fee/iVia^) as.de,aboat mtj g*1'"", anbhzlp me ooift fte
essential,and mucti needed, Appellants Repu/ Brief f* order to etfectVe^
represent wtf mtferest£s) as tjour court-appointed client, J i^l'^e thai c
 level of harm that I Suffered from *a 5"Ue 'ftcWjson s uv^liVujness
                                    3of7
to pro^tJe %e SpoKafto* of evidence irtstructfort f° "Hiejur^, is     mere



that just"some" kurmj it .Venous,"
     So* uppUWe research foot m^ a*fstfl.« «M «* **«&&,«J
macb needed,, Appellants ReplcJ Brief t
   QAccocJhVw to the United States Supreme Court *
     'Arguments of Counsel cannot substitute fir instructions fctf the Court,
         Taylor v. kentucty , 436 d£ *7S, £ SXt. If3t>.
  ®Accordina to the Court ot CriVufnal /4ppea(s 6T Texas i
    Juru argument «"s not a substitute for a yroper [art/ cnaroe,
          /Une v. Stoic, ^/ s^2j 3arra«tc«fr
Wtrsal, Alrtaitza v. State, 686 £U/. 2J /57. In the-face ot* proper
objection to charge error j, u)e u)UI rt\>trse onu^^J ** SoMe har^t
to the defendant Id. Absent aprefer objects , "* reverse onlj if the.
record sU ihe defendant sasW 'fejr^yous har^'ll W*5 U*
resulls^m cW error that affects the venf basis of the c«se, delves
*ede4jcmt ota \telualole rfaht or vita Ik affects ade-fens.Ve theort/.
                              J *of? J
 Stuhfcr v. State, 2|g 5,1a/, 3d 70^ If voe -frud charge error, the ejrejious
 tiarw analysis reamres u;e consider the entire jury charge,, the sfefe of
 the eMro«e that Ue State
acted in bad -faith but in u'hich the loss or destruction ofevidence is,
nonetheless so critical to the defease as to niafee a cnVniViaf trial
•Kvda*nfiMfa//(y unfair, "Arizona v Younoh/cod., 4g£ L/.S\ 5"/^ !o?S.Ct333a
    Smce You.ngblood uJas decided,, a number or state, ccacts kav;e held
as a matter or State Gmstrtatfonal Lau) that the loss or destruction df
evidence crif\da| to the defense does violate, clae process, even «n the
absence of bad faith. As the Connecticut" Supreme Ccart has explained,
fairness dictates that u;hena persons Irtertc/ is at sfate^ the sole,
-fad of abetter the police or another s-fztje official acted »Vi good or
bad faith iVt -failing •*> preserve evidence cannot be deters inqfiVe
of whether the crun»*al defenc/ant received clue process of Lau). "
State v. Morales , 232 Conn, 767, 723j (,51- A, Zd <5%S, ^3(^5")
See also State v. Furaasen, 2S.kA 3d ^KZ^C- 9f7(^7eW W?)y
State V. DsakaW, l IW)/
Commonwealth v. Henderson,, 4-11 Ma«, 3c?1 3(0-311, 5*8 2. N^.zd
Wt,*ttl-(mT)j State *Matafetf, ?| rtW 1*3, !«-/*?, 7g7f?2d
 ^/,^3(mo); ffarwioncl v, State, 5£? A^*^*7(>e.L i?8?);
 Ihorne kTPeparWf *f Public S      Ms- IcenWer-Kawfre^ In Case tjoa do nvt Msi to effectively represent
we. bij filing the Appellant's Reply brief3 please (et rue kncu* that/is
fast as i/ou Possibly cqm, I ^^es sent "fo *^e
So I cav\ Quote "fee Correct pacves fir tti€ Relief &rCeF9 /{IttrnatiseU
as ^ou. are alre^adcf auJare of ttie arguments that Vm "r}f;*f} "™
make r^t the na^es of tbe defectives, Invest\gatorsJ and paJe5
that are pertinent to mU arauivients Will probably Suffice. I
fhank t/ou aaaui w (/our be^\

                                                 Sincerel
                                                          l3   j>




                                                  eMt^z
                                                Ffcej) VflZDl, Appellftit




                                 A of 7
                     CBKTjFlCATe- Of serVice

     Icertify that fe attached Doc^ent(s) wasr>ere) ^ent as Seated
this dau to each of the fclUhVij:

                   Appel^
                   Ms. Unaa Icerthaaer-RaMirez, Es kule
                   Werk
 U.S. Mail         Court of Appeals
                     Ihird district of Te*as
                    P.O. Box 1254-7
                    Austin., Tx 787H -25^7

                    AfpelWte District Attorney for Williamson tmdtj
                   Mr. John C. Prezas
                    Assistant District Attorney
 US, MAIL          it05 Martin Lulfcer kina ,Be* 1
                    Georgetown, TX 786H


                             7 of 7                      rr
                                                                                           ••-'•',   '
              :    -,__._        ;
                                                                           *^:*
  •"I'l'I'liH'ii'ili'hl'h-l'il
j^                                                                          U.S. POSTAGE
                                                                                PAID
                                                                            AUSTIN.TX
                                                                                78729
                                                                             MAY 30, 15
                                                                               AMOUNT
                                                     m
                                                                                $1.19
                                                         1000
                                                                I I
                                                                7   1711
                                                                             00102290-03




                                     Honorable. Jc^rg) P. kjW,
                                     KU-rk
                                     Court °£ flppv*\s
                                     TW P-VToct o£ UM5
                                      f.o. 8oX l&£4?




                                                                                           ^^^^^j